Matter of Leon T. v Marie J. (2015 NY Slip Op 07921)





Matter of Leon T. v Marie J.


2015 NY Slip Op 07921


Decided on October 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 29, 2015

Gonzalez, P.J., Friedman, Gische, Kapnick, JJ.


16025

[*1] In re Leon T., Petitioner-Respondent, —
vMarie J., Respondent-Appellant.


Bruce A. Young, New York, for appellant.
Geoffrey P. Berman, Larchmont, for respondent.
Leslie S. Lowenstein, Woodmere, attorney for the child.

Order, Family Court, New York County (Marva A. Burnett, Referee), entered on or about June 16, 2014, which, after a hearing, granted the petition for modification of an order of visitation to provide for expanded and overnight visitation, unanimously affirmed, without costs.
The determination that it is in the child's best interest to modify the prior visitation order and award petitioner father increased visitation has a sound and substantial basis in the record (see Matter of Michael B. v Dolores C., 113 AD3d 517 [1st Dept 2014]). The record demonstrates a change of circumstances after the prior visitation order was entered into based on the parties' stipulation (see Matter of Luis F. v Dayhana D., 109 AD3d 731 [1st Dept 2013]). Respondent mother failed to comply with the agreed schedule for visitation, petitioner moved to a home in Pennsylvania, and the teenaged child expressed a strong desire to spend more time with her father and to stay at his new home overnight (see Matter of Miguel Angel N. v Tanya Lynn A., 131 AD3d 425 [1st Dept 2015]; Tirschwell v Beiter, 295 AD2d 266 [1st Dept 2002]). At the court's direction, petitioner's home was inspected by a social worker, who found it to be safe and appropriate for overnight visitation.
We have considered respondent's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 29, 2015
CLERK